                                                                                                                                   1 PETER K. RENSTROM, State Bar No. 148459
                                                                                                                                       peter@wfbm.com
                                                                                                                                   2 TODD M. THACKER, State Bar No. 199506
                                                                                                                                       tthacker@wfbm.com
                                                                                                                                   3 WFBM, LLP
                                                                                                                                       601 Montgomery Street, Ninth Floor
                                                                                                                                   4 San Francisco, California 94111-2612
                                                                                                                                       Telephone: (415) 781-7072
                                                                                                                                   5 Facsimile:   (415) 391-6258
                                                                                                                                   6 Attorneys for Defendant
                                                                                                                                       VIKING PUMP, INC.
                                                                                                                                   7

                                                                                                                                   8                          UNITED STATES DISTRICT COURT
                                                                                                                                   9                       NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                  10

                                                                                                                                  11
                                                 SAN FRANCISCO, CALIFORNIA 94111-2612
            601 MONTGOMERY STREET, NINTH FLOOR


                                                                                        TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                                  12 AGNES TOY, individually and               USDC Case No. 4:19-CV-00325-HSG
                                                                                                                                     successor-in-interest to the Estate of
Walsworth




                                                                                                                                  13 THOMAS H. TOY, SR., deceased;             (Removed from Alameda Superior
                                                                                                                                     THOMAS H. TOY, JR., individually          Court Case No. RG18932350)
                                                                                                                                  14 and as legal heir to THOMAS H. TOY,
                                                                                                                                     SR., deceased,                            ORDER GRANTING VIKING
                                                                                                                                  15                                           PUMP, INC.'S DISMISSAL
                                                                                                                                                     Plaintiffs,               WITHOUT PREJUDICE
                                                                                                                                  16
                                                                                                                                            v.                                 Action Filed:      May 14, 2018
                                                                                                                                  17
                                                                                                                                       HONEYWELL INTERNATIONAL                 Judge: Hon. Haywood S. Gilliam, Jr.
                                                                                                                                  18 INC., et al.,
                                                                                                                                                                               [Filed Concurrently with Stipulation and
                                                                                                                                  19                 Defendants.               Certificate of Service]
                                                                                                                                  20

                                                                                                                                  21

                                                                                                                                  22

                                                                                                                                  23

                                                                                                                                  24

                                                                                                                                  25

                                                                                                                                  26

                                                                                                                                  27

                                                                                                                                  28

                                                                                                                                                                             1                 Case No. 4:19-CV-00325-HSG
4549461.1                                                                                                                                 ORDER GRANTING DEF. VIKING PUMP, INC. DISMISSAL WITHOUT PREJUDICE
                                                                                                                                   1         PURSUANT TO STIPULATION, IT IS SO ORDERED that Plaintiffs
                                                                                                                                   2 AGNES TOY, individually and successor-in-interest to the Estate of THOMAS H.

                                                                                                                                   3 TOY, SR., deceased; THOMAS H. TOY, JR., individually and as legal heir to

                                                                                                                                   4 THOMAS H. TOY, SR., deceased, ("Plaintiffs") action is dismissed without

                                                                                                                                   5 prejudice as to Defendant VIKING PUMP, INC. only, each party to bear its own

                                                                                                                                   6 costs, pursuant to Rule 41 of the Federal Rules of Civil Procedure.

                                                                                                                                   7         IT IS SO ORDERED.
                                                                                                                                   8 Dated: 12/18/2019

                                                                                                                                   9

                                                                                                                                  10

                                                                                                                                  11                                          Hon. Haywood S. Gilliam, Jr.
                                                                                                                                                                              United States District Judge
                                                 SAN FRANCISCO, CALIFORNIA 94111-2612
            601 MONTGOMERY STREET, NINTH FLOOR


                                                                                        TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                                  12                                          Northern District of California
Walsworth




                                                                                                                                  13

                                                                                                                                  14

                                                                                                                                  15 Party Represented by:

                                                                                                                                  16 /s/ Todd M. Thacker
                                                                                                                                       TODD M. THACKER, State Bar No. 199506
                                                                                                                                  17 tthacker@wfbm.com
                                                                                                                                       WFBM, LLP
                                                                                                                                  18 601 Montgomery Street, Ninth Floor
                                                                                                                                       San Francisco, California 94111-2612
                                                                                                                                  19 Telephone: (415) 781-7072
                                                                                                                                       Facsimile: (415) 391-6258
                                                                                                                                  20 Attorneys for Defendant
                                                                                                                                       VIKING PUMP, INC.
                                                                                                                                  21

                                                                                                                                  22

                                                                                                                                  23

                                                                                                                                  24

                                                                                                                                  25

                                                                                                                                  26

                                                                                                                                  27

                                                                                                                                  28

                                                                                                                                                                             -2-               Case No. 4:19-CV-00325-HSG
4549461.1                                                                                                                                  ORDER GRANTING DEF. VIKING PUMP, INC. DISMISSAL WITHOUT PREJUDICE
